Per Curiam. Some of the appellants in this case, namely, John Oldner, John Oldner Consulting Services, Inc., d/b/a/ John Oldner Enterprises, Joel Tumblson, Sr., and Soundra Tumblson, Joel Tumblson, Jr., T.S.P. Inc., Billy Armstrong, and Service Brokerage, have filed motions to settle the record. In a per curiam opinion issued this date, we have dismissed the appeals of Mr. Armstrong and Service Brokerage. The motions of the other appellants are granted.  The motions explain that certain exhibits, which formed the basis of the testimony of several witnesses, were lost in the transfer from the temporary court quarters in the KARK building to the Pulaski County Courthouse. The motions and responses also indicate that the record can be settled through the inclusion of photocopies of each of the exhibits. The parties request that a writ of certiorari, returnable within 30 days, to the lower court to settle the record. The writ is granted and the briefing time for each of these parties is stayed until 15 days after the writ is returned.